J-S48035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONZELL LEMAR                              :
                                               :
                       Appellant               :   No. 2491 EDA 2018

      Appeal from the Judgment of Sentence Entered September 11, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): MC-51-CR-0030272-2016


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        Filed: December 17, 2020

        Appellant, Donzell Lemar, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following the

denial of his petition for writ of certiorari.     Appellant sought review of the

Municipal Court’s denial of his motion to withdraw his guilty plea to one count

of driving under the influence of alcohol or controlled substance (DUI).1

Appellant argues the trial court erred in applying a post-sentence standard for

reviewing his motion to withdraw guilty plea. For the following reasons, we

reverse.

        Appellant holds a commercial driver’s license (CDL) and has a March

2007 conviction for DUI. See N.T., 9/11/17, at 4. The Commonwealth alleged

____________________________________________


1   75 Pa.C.S. § 3802(a)(1).
J-S48035-20


that on October 26, 2016, Appellant again committed DUI. See Docket Entry,

10/26/16. On December 14th, Appellant thus pleaded guilty to one count of

DUI in the Municipal Court of Philadelphia-Criminal Division, pursuant to a

negotiated deal.      The Municipal Court conducted a sentencing hearing on

March 6, 2017,2 at which it graded Appellant’s conviction as a second offense,

finding the prior DUI fell within the ten-year “look back” period. N.T., 3/6/17,

at 5-7. Appellant was sentenced to five days to four months’ confinement, to

be served on consecutive weekends, with immediate parole after serving the

minimum, and two months’ reporting probation to run concurrently. Id. at 7,

9. Appellant was also ordered to pay a $300 fine and court costs, attend

alcohol highway safety school and alcohol treatment, and be subject to a 12-

month license suspension and a 12-month ignition interlock. Id. at 7-8.

        On March 23, 2017, Appellant filed a writ of certiorari in the Philadelphia

County Court of Common Pleas, arguing, “The lower [c]ourt abused its

discretion by sentencing [him] as a second offender when he was a first

offender under” 75 Pa.C.S. § 3806, Prior Offenses.3 Appellant’s Petition for


____________________________________________


2 The Municipal Court stated Appellant had been given time to consider
withdrawing his guilty plea. See N.T., 9/11/17, at 6-7.

3   Section 3806 of the Vehicle Code provides in relevant part:

            (a) General rule. Except as set forth in subsection (b), the
        term “prior offense” as used in this chapter shall mean any
        conviction for which judgment of sentence has been imposed, . . .



                                           -2-
J-S48035-20


Writ of Certiorari, 3/23/17, at 1. On August 9, 2017, the trial court agreed,

and thus granted Appellant’s writ of certiorari, vacated his sentence, and

remanded the case to the Municipal Court for resentencing with the DUI

graded as a first offense. See Order, 8/9/17.

       A resentencing hearing was held before the Municipal Court on

September 11, 2017. Before sentence was imposed, Appellant orally moved

to withdraw his guilty plea, claiming he was not advised his guilty plea would

result in a collateral consequence: the lifetime suspension of his CDL.4 N.T.,

9/11/17, at 7, 9.          Appellant’s counsel, an assistant public defender,

acknowledged, “I think we were ineffective.” Id. at 12. The Commonwealth



____________________________________________


       before the sentencing on the present violation for any of the
       following:

                (1) an offense under section 3802 (relating to driving
            under influence of alcohol or controlled substance)[.]

                                       *       *   *

            (b) Timing.—

                (1) For purposes of sections . . . 3804 (relating to
            penalties)[,] the prior offense must have occurred:

                      (i) within 10 years prior to the date of the offense
                 for which the defendant is being sentenced[.]

75 Pa.C.S. § 3806(a)(1), (b)(1)(i).

4  See 75 Pa.C.S. § 1611(c) (Department of Transportation “shall disqualify for
life any person convicted of two or more violations of” section 3802).


                                           -3-
J-S48035-20


objected, arguing more than one year had passed from the date the plea was

entered, “resources have been spent on writs,” and Appellant was “toying with

the system.” Id. at 8.

       The Municipal Court asked Appellant, “Are you familiar with the grounds

for withdrawing the guilty plea?,” and stated, “[I]n order to withdraw your

guilty plea there is a standard . . . and that’s why I asked counsel if you

understood the standards.” N.T., 9/11/17, at 9, 12. Ultimately, the Municipal

Court denied Appellant’s motion, explaining: “You haven’t told me anything .

. . to make me reconsider . . . .” Id. at 14. However, the court did not specify

whether it applied the pre- or post-sentence standard for withdrawal of a

guilty plea. See id. at 4-15. The court then sentenced Appellant to serve six

months’ probation, attend alcohol highway safety school and alcohol

treatment, and pay a $300 fine and court costs.5 Id. at 14.

       On October 10, 2017, Appellant filed a second petition for writ of

certiorari to the trial court, arguing the Municipal Court erred in denying his


____________________________________________


5We further note Appellant requested credit for time served before the hearing
concluded, to which the Municipal Court responded, “You get no credit . . .
because the sentence was vacated by the Court of Common Pleas[,] so we’re
starting from scratch.” N.T., 9/11/17, 14-15.

      While sentencing is not at issue in this appeal, we note the vacating of
a sentence for resentencing is not, in itself, grounds to deny credit. See 42
Pa.C.S. § 9760(1) (“Credit . . . shall be given to the defendant for all time
spent in custody as a result of the criminal charge for which a prison sentence
is imposed or as a result of the conduct on which such a charge is based.
Credit shall include credit for time spent in custody prior to trial, during trial,
pending sentence, and pending the resolution of an appeal.”).

                                           -4-
J-S48035-20


motion to withdraw his guilty plea. The trial court heard oral argument on

June 8, 2018. Appellant claimed “he would have never entered the plea” if he

was aware his CDL would be suspended for life as a collateral consequence.

N.T., 6/8/18, at 4. The Commonwealth argued it would be prejudiced with

regard to “witnesses, as far as remembering [and] things of that sort.” Id. at

5.

      The trial court conducted a second hearing on August 13, 2018, at which

Appellant’s counsel again admitted: “At the time [Appellant] was counseled

with our office and negotiated to enter a guilty plea for the mandatory

minimum[,] he was not advised [the plea] would result in the loss of his

livelihood and the loss of his commercial license.” N.T., 8/13/18, at 5-6. The

court denied Appellant’s writ, explaining:

      . . . I’ve listened to the testimony. I’ve read the notes. I’m going
      to deny the writ. And I’m going to explain to you why.

           My issues that I have is that I do think the guilty plea was
      knowing and intelligent. I think the issue is he did not know the
      consequences. And say for instances [sic] if somebody needs a
      surgeon and they’re not going to let them operate because they
      plead guilty to a DUI. That’s not necessarily something that
      someone’s lawyers [sic] going to be able to tell them. Or if you’re
      a pilot you’re not going to know that that might make you
      ineligible to fly.

          So I think it’s more of the consequences that are
      occupationally specific rather [than] the fact that he actually did
      not knowingly and intelligently enter into the guilty plea.

          So, that’s my decision. . . .

N.T., 8/13/18, at 11-12.


                                     -5-
J-S48035-20


       Appellant filed a timely notice of appeal on August 27, 2018, and

complied with the court’s order to file a Pa.R.A.P. 1925(b) concise statement.6

       On January 30, 2020, the trial court filed a Pa.R.A.P. 1925(a) opinion

explaining, “The standard to withdraw a guilty plea post-sentencing is

manifest injustice.” Trial Ct. Op., 1/30/20, at 3 (emphasis added). The court

did not discuss the reasons for applying the post-sentence standard, but

concluded Appellant’s lack of knowledge, that he would be banned for life from

possessing a CDL, “is not an injustice as required to force any court to

withdraw a guilty plea.” Id. at 5. Thus, the court concluded “Appellant did

not unknowingly or unintelligently enter in[to] the plea agreement.” Id.

       Appellant presents one question on appeal:

       Should not [A]ppellant have been permitted to withdraw his guilty
       plea to the charge of driving under the influence, where he had no
       knowledge that the plea would strip him of his livelihood by
       subjecting him to a mandatory lifetime disqualification of his
       commercial driver’s license?

Appellant’s Brief at 4.


____________________________________________


6 On August 30, 2018, the trial court ordered Appellant to file a Pa.R.A.P.
1925(b) concise statement within 21 days, or by September 20 2018. See
Order, 8/30/18. On May 15, 2019 — almost eight months after this
deadline — Appellant filed a concise statement, along with a request that the
court accept the statement as timely filed. Appellant’s counsel, the Public
Defender’s office, averred it had “an ongoing technological problem” receiving
electronic filings and notices, and it did not discover the August 30th order
until April 29, 2019.      Appellant’s Petition to Deem Timely Appellant’s
Statement of Errors Complained of on Appeal, 5/15/19, at 1-2 (unpaginated).
The trial court issued an order on June 25th, deeming the concise statement
timely filed. Order, 6/25/19.


                                           -6-
J-S48035-20


      Appellant argues the trial court erred in applying the post-sentence

standard to his motion to withdraw. Appellant’s Brief at 8. He asserts that at

the time he made his oral motion, his “previously imposed sentence had been

vacated[,]” he was “in a pre-sentence posture[,]” and the pre-sentence

standard should therefore have been applied. Id. at 8-9. Appellant insists

allowing him to withdraw his guilty plea would “promote fairness and justice”

under “the liberal pre-sentence standard.”     Id. at 14, 16.     He maintains

Pennsylvania courts have expressed discontent with the acceptance of a guilty

plea from a defendant who, like Appellant, had no knowledge his plea would

result in suspension of his driver’s license. Id. at 13, citing Commonwealth

v. Duffy, 639 A.2d 1174, 1177 (Pa. 1994) (while holding 90-day suspension

of non-commercial driver’s license was a civil consequence of criminal

conviction and thus defendant cannot attempt to withdraw his guilty plea in a

civil proceeding, Pennsylvania Supreme Court “suggest[ed] to our legislature

that it should be clearly stated on the citation . . . that a guilty plea to the

offense of underage drinking will result in a license suspension”). Appellant

also claims the Commonwealth’s “vague objections do not constitute the type

of ‘substantial’ prejudice required to undermine a defendant’s pre-sentence

withdraw of a guilty plea.” Id. at 15. Alternatively, Appellant argues, if the

post-sentence standard were to apply, he has demonstrated the denial of his

motion is a “manifest injustice” because he entered the plea unaware it would

automatically strip him of his CDL. Id. at 17. We agree relief is due.


                                     -7-
J-S48035-20


      Disposition of a motion to withdraw a guilty plea is within the sound

discretion of the trial court. Commonwealth v. Norton, 201 A.3d 112, 116

(Pa. 2019).

      When a trial court comes to a conclusion through the exercise of
      its discretion, there is a heavy burden on the appellant to show
      that this discretion has been abused. An appellant cannot meet
      this burden by simply persuading an appellate court that it may
      have reached a different conclusion than that reached by the trial
      court; rather, to overcome this heavy burden, the appellant must
      demonstrate that the trial court actually abused its discretionary
      power. An abuse of discretion will not be found based on a mere
      error of judgment, but rather exists where the trial court has
      reached a conclusion which overrides or misapplies the law, or
      where the judgment exercised is manifestly unreasonable, or the
      result of partiality, prejudice, bias or ill-will. Absent an abuse of
      that discretion, an appellate court should not disturb a trial court’s
      ruling.

Id. at 120 (citations, quotation marks, and alterations omitted). The standard

applied in ruling on motions to withdraw differs depending on whether the

defendant seeks to withdraw the plea before or after sentencing.

      “At any time before the imposition of sentence, the court may, in its

discretion, permit, upon motion of the defendant, or direct, sua sponte, the

withdrawal of a plea of guilty . . . .”    Pa.R.Crim.P 591(A).     If a motion to

withdraw a guilty plea is submitted prior to sentencing, “the test to be applied

by the trial courts is fairness and justice. If the trial court finds ‘any fair and

just reason’, withdrawal of the plea before sentence should be freely

permitted, unless the prosecution has been ‘substantially prejudiced.’”

Commonwealth v. Islas, 156 A.3d 1185, 1188 (Pa. Super. 2017) (citation

omitted). A trial court’s discretion must be “informed by the law, which, for

                                       -8-
J-S48035-20


example, requires courts to grant these motions liberally and to make

credibility determinations that are supported by the record.” Norton, 201

A.3d at 121 (citations omitted).

       Alternatively, a motion to withdraw submitted after sentencing is

“subject to higher scrutiny . . . to discourage entry of guilty pleas as sentence-

testing devices.” Islas, 156 A.3d at 1188. A defendant must demonstrate a

“manifest injustice would result if the court were to deny his post-sentence

motion to withdraw a guilty plea.” Id. (emphasis removed). A guilty plea

must be entered knowingly, voluntarily, and intelligently to be valid under the

manifest injustice standard. Commonwealth v. Hart, 174 A.3d 660, 664

(Pa. Super. 2017).

       In the context of remand, “a vacated sentence is a nullity and the

defendant is restored to the status of unsentenced[.]” Commonwealth v.

Johnson, 967 A.2d 1001, 1006 (Pa. Super. 2009)(citation omitted);7 see

also Commonwealth v. Jones, 640 A.2d 914, 919-20 (Pa. Super. 1994)

(“When a sentence is vacated and the case is remanded . . . for resentencing,

the sentencing judge should start afresh.”). Additionally, we find persuasive


____________________________________________


7 Although Johnson involved an analysis of double jeopardy jurisprudence in
the context of probation revocation, we find the panel’s treatment of a vacated
sentence applicable to the present case. Here, while Appellant was not re-
prosecuted, he was placed “in the same position he was in at the time of his
original sentencing.” See Johnson, 967 A.2d at 1006.




                                           -9-
J-S48035-20


the “Opinion Expressing the Views of a Majority of the Court” in

Commonwealth v. Rivers, 393 A.2d 441 (Pa. 1978),8 for the proposition

that once a sentence has been vacated, a defendant is returned to a pre-

sentence posture, and any consideration of a motion to withdraw guilty plea

while in that posture must be analyzed using the pre-sentence standard. Id.

at 442.

       Here, we agree with Appellant that the trial court erred in applying the

post-sentence standard to his motion to withdraw guilty plea. See Trial Ct.

Op. at 5. We conclude Appellant’s motion to withdraw warranted analysis

under the pre-sentence standard.               Appellant’s original sentence had been

vacated by the trial court on August 9, 2017, and thus, he was in a pre-

sentence posture at the commencement of his resentencing hearing on

September 11, 2017. See Johnson, 967 A.2d at 1006. Before sentence was

imposed, Appellant moved to withdraw his guilty plea. N.T., 9/11/17 at 6-7.

Because Appellant had been “restored to the status of unsentenced[,]” and

moved to withdraw his guilty plea before sentence was imposed, he need not

show “manifest injustice,” but only a “fair and just reason” for withdrawal.




____________________________________________


8 In Rivers, Justice Larsen authored the “Opinion” of the Court. Justice
Roberts filed a concurring opinion, designated an “Opinion Expressing the
Views of a Majority of the Court,” which was joined by Justices O’Brien,
Pomeroy, Nix, and Manderino.


                                          - 10 -
J-S48035-20


See Rivers, 393 A.2d at 442 (Opinion Expressing the Views of a Majority of

the Court); Johnson, 967 A.2d at 1006.

      Furthermore, we disagree with the Commonwealth’s argument that the

post-sentence standard applied pursuant to Commonwealth v. Muntz, 630

A.2d 51 (Pa. Super. 1995). See Commonwealth’s Brief at 7-8. In that case,

the defendant pleaded guilty, and then filed a post-sentence motion to modify

his sentence, which was denied. Muntz, 630 A.2d at 52. On appeal, this

Court vacated the sentence and remanded for resentencing. Id. “[P]rior to

resentencing, [the defendant] orally requested permission to withdraw his

guilty plea,” claiming he was “influenced by mind-altering drugs.” Id. at 52-

53. The trial court denied this motion and imposed a new sentence. Id. On

appeal, this Court affirmed the trial court’s application of the post-sentence

standard to the motion to withdraw, concluding “the vacating of sentence by

this Court does not magically transform [the defendant’s] post-sentence

request to withdraw his guilty plea into a pre-sentence request.” Id. at 54

n.6. Pertinently, this Court reasoned the defendant’s “delay in presenting his

request until after sentence was imposed suggests [he] was testing the

sentencing process.” Id. at 54.

      Here, however, Appellant’s challenge to his initial sentence was based

on the miscalculation of his first DUI conviction for mandatory sentencing

purposes. Additionally, his reason for withdrawing his plea was that he was

not advised the conviction would result in the lifetime suspension of his CDL —


                                    - 11 -
J-S48035-20


a claim twice corroborated on the record by his counsel. See N.T., 8/13/18,

at 5-6; N.T., 9/11/17, at 12. Accordingly, we decline to extend Muntz to this

case, and instead conclude Rivers is applicable. See Rivers, 393 A.2d at

442 (Opinion Expressing the Views of a Majority of the Court); Johnson, 967

A.2d at 1006.

      Finally, we conclude that under the pre-sentence standard, Appellant

has demonstrated a “fair and just reason” for the withdrawal of his guilty plea:

namely, he entered the plea unknowing that it would result in a lifetime

suspension of his CDL. See Islas, 156 A.3d at 1188; Hart, 174 A.3d at 664.

Furthermore, we agree the Commonwealth did not establish it would be

“substantially prejudiced” by the withdrawal. Thus, we reverse the trial court’s

August 13, 2018, order denying Appellant’s petition for writ of certiorari.

Appellant is permitted to withdraw his guilty plea.

      Judgment of sentence vacated.      Trial court’s August 13, 2018, order

denying Appellant’s writ of certiorari reversed.         Case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/20

                                     - 12 -